Citation Nr: 1635434	
Decision Date: 09/09/16    Archive Date: 09/20/16

DOCKET NO.  11-11 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for a lumbar spine disability rated at 20 percent for functional impairment of the lumbar spine and assigned a separate 10 percent rating for radiculopathy of the right lower extremity and a separate 10 percent rating for radiculopathy of the left lower extremity from January 29, 2015.  

2. Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION


The Veteran had active service from May 1978 to September 1980 and October 2003 to January 2005.

This appeal came before the Board of Veterans' Appeals (Board) from a June 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  This matter was previously before the Board in May 2014 and December 2015.  

A hearing before the undersigned Veterans Law Judge was held at the RO in August 2013.  The hearing transcript has been associated with the record.

The record before the Board consists of the Veteran's electronic records in Virtual VA and the Veterans Benefits Management System. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The development requested in the Board's previous remands was not completed.  A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Accordingly, in the present case, the development specified in the Board's prior remand must be conducted prior to adjudication.  

Regarding the low back disability claim, the December 2015 remand, inter alia, directed that a new VA examination be conducted.  To date, the AOJ has not done so.  Accordingly, the issue must be remanded to ensure substantial compliance with the December 2015 remand. 

Regarding the TDIU claim, the May 2014 remand, inter alia, directed that an opinion be obtained from a vocational specialist to determine whether the service-connected disabilities rendered the Veteran unemployable.  To date, the AOJ has not done so.  Accordingly, the issue must be remanded to ensure substantial compliance with the May 2014 remand.

Accordingly, the case is REMANDED for the following action:

1. Obtain all VA treatment records for the Veteran dated from January 2015 to the present.  All attempts to obtain these records must be documented in the claims file.

2. Provide the Veteran with an examination to determine the extent of his back disability.  All necessary tests must be completed, and the claims file must be made available to the examiner in conjunction with the examination.  The examiner should address all manifestations of the Veteran's low back disability in accordance with VA rating criteria, to specifically include addressing the range of (a) active motion, (b) passive motion, (c) weight-bearing motion, and (d) nonweight-bearing motion. 

3.  Thereafter, schedule the Veteran for an examination by a vocational specialist to address the functional impact that the Veteran's service-connected disabilities have on his ability to secure or follow a substantially gainful occupation.
When addressing the functional impact, the specialist should consider the Veteran's employment and education history, but must not consider the Veteran's age or any non-service connected disabilities.

4.  Readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative must be issued an appropriate Supplemental Statement of the Case and afforded the opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




